DETAILED ACTION
This action is a Non-Final Office action for the reissue application number 17/238,487. In a preliminary amendment filed on 4/23/2021, the applicant amended claims 1 and 6, added claims 21-22. Thus, claims 1-22 are pending, among those, claim 1 is independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,546,982 (the ‘982 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Information Disclosure Statements (IDSs)
IDSs filed on 04/29/2021 have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 

Oath/Declaration
	The submitted copy of the Reissue Oath/Declaration, page 2, filed on 4/23/2021 is unreadable. Please see the attachment and resubmit another copy.

Status of the Claims
	The following is the current status of the claims, relative to the patent claims: 
	Claims 1 and 6 are amended, claims 2-20 are original and claims 21-22 are added. Thus, claims 1-22 are pending, among those, claim 1 is independent.

Prior Art
Claims 1-22 are examined based on the following patents and publications:
US Patent No. 6,275,050 to Born et al. (“Born”).
US Patent No. 5,047,717 to Hofer (“Hofer”).
US Patent No. 6,239,593 to Burkhardt et al. (“Burkhardt”).

Statutes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-4, 11-12, 14-19 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over Born in view of Hofer and Burkhardt.

Claim 1:
A method of testing an austenitic steel reformer tube comprising: 
Born discloses a method for detecting corrosion in metal junctions (see title). Born further discloses: “Factors such as temperature, humidity, amount and type of use, mechanical stresses on the point of corrosion--all influence both the degree of corrosion and its effect on current flow. The rate of growth of corrosion also depends on what is corrosive in the surrounding medium. Thus, even if one knows that corrosion is present, neither the rate of growth of corrosion nor the time a system will start to fail can be predicted.” Born at col. 1:26-33.
Because austenitic steel reformer tube is metal and affected by factors such as temperature, humidity, ... listed in Born, the method is applicable for testing an austenitic steel reformer tube. 
providing a sample austenitic steel reformer tube to be tested; 
This limitation is inherently met because the device under test must be provided.
at a plurality of spaced intervals along a length of the sample austenitic steel reformer tube choosing one or more testing positions on said an austenitic steel reformer tube;
The disclosed “metal junctions” are the testing positions. 
transmitting two sinusoidal electromagnetic signals, each having a different frequency F1 and F2, into a test position on the austenitic steel reformer tube;
Born discloses: “A corroded metal junction operates in a nonlinear manner, generating intermodulation products or harmonics of electrical signals that pass through it. For a single input signal, the non-linear products will be the harmonics of the individual signal. For two input signals, the intermodulation products' frequencies are given by the following formula:” Born at col.4:13-18, emphasis added. Born further discloses: “Two or more input signals are injected into the junction under test.” Born, col. 7:33-34, emphasis added. Also, Born discloses “a signal generator effective for generating multiple electrical signals each of which has a different frequency” Born at claim 8. Thus, Born discloses multiple input electrical signals which are directly or indirectly applied to the device under test and each of which has a different frequency but does not expressly disclose that the input signals are sinusoidal signals even though the term “harmonics” likely suggests that the input signals are sinusoidal signals as called for in the claims.
However, this missing feature would have been obvious to an ordinary skilled artisan (POSITA) because it is well-known that sinusoidal signals are signals that generate harmonics frequencies which are required in Born. Using sinusoidal signals for generating harmonics are popular in this field of application. For example, Hofer discloses a method for detecting mechanical internal stress which is closely related to the method for detecting corrosion in Born and further teaches that the input signals are sinusoidal signals for generating fundamental frequency and third harmonic frequency signals (Hofer at Abstract and Fig. 2). Burkhardt also discloses sinusoidal signals.
It would have been obvious to a POSITA to use input signals as sinusoidal signals for generating harmonic signals as taught in Hofer because sinusoidal signals are popular and well-understood for this kind of application by an ordinary skilled artisan.
receiving a response signal from said test position; and 
Born discloses: “a signal receiver for receiving said detected amplitude of said at least one electrical signal from said metal-to-metal junction” Born at claim 1. 
analyzing said received response signal's fundamental and intermodulation frequencies to determine the state of the austenitic steel reformer tube at said test position of each of the plurality of spaced intervals.
Born discloses: “wherein at least two of said multiple electrical signals, said at least two signals being simultaneously input, produce an intermodulation product whose amplitude detection by said detector indicates the presence of corrosion in said metal-to-metal junction.” Claim 15. Also see Fig. 1 in Born, reproduced below:


    PNG
    media_image1.png
    474
    534
    media_image1.png
    Greyscale

	mapping a deterioration of the steel reformer tube at each of the spaced intervals along the length of the sample austenitic steel reformer tube.
	Fig. 1 of Born shows the output levels of the intermodulation frequencies which can be viewed on the spectrum analyzer 320. Bohn further discloses that the third harmonic power level gives the most reliable result and by comparing the power levels of the third harmonic level of a new tube with the power levels of the third harmonic signal of the tube in service, corrosion can be detected.    
	Born does not expressly disclose that the output levels of the intermodulation frequencies are recorded at several spaced intervals so that a plot of the intermodulation frequency signals versus distance along the tube can be done even though Born teaches all the data are readily available to collect.
	Burkhardt teaches that such plots can be used for rapidly surveying stress status in a pipeline (abstract).
	It would have been obvious to a POSITA to plot the intermodulation frequency signals versus distance along the tube as taught by Burkhardt using data readily available from Born for rapidly surveying the corrosion of the austenitic steel reformer tube as expressly taught by Burkhardt.


Claim 2:
The method of claim 1, wherein said step of receiving a response signal from said test position includes receiving an analog response signal on a receiver coil.
Born discloses that there are a number of ways to apply transmitting input signals to the device under test and receiving response signals such as conducted injection/pickup, radiated injection/pickup and current probe injection pickup, … (Born at col. 4:49 – 5:22) but does not disclose details in implementation. Hofer discloses that one way is to use receiving coil as shown in Fig. 2. Born and Hofer are closely related art. 
It would have been obvious to an ordinary skilled artisan to use coil as taught in Hofer since it is a well-proven method and therefore save time to invent a new way to implement the apparatus.

Claim 3:
The method of claim 2, wherein said step of receiving a response signal from said test position further includes the step of converting said analog response signal to a digital response signal, using an analog to digital converter. 
    	Hofer discloses that the “evaluation logic may be a computer” Hofer at col. 5:1-2. Because computer requires digital signals, Hofer inherently discloses that analog-to-digital (A/D) converters are needed in the apparatus.

Claim 4:
The method of claim 3, wherein said analog to digital converter has a sampling frequency Fs. 
This recited limitation is inherently met because in order to convert a signal from analog to digital, the converter needs a sampling frequency Fs.

Claims 11 and 12:
11.	The method of claim 1, wherein said step of transmitting two sinusoidal electromagnetic signals comprises transmitting both of said signals from a single transmitter coil. 
 	12.	The method of claim 1, wherein said step of transmitting two sinusoidal electromagnetic signals comprises transmitting each of said signals from individual transmitter coils. 
Born discloses: “a signal generator effective for generating multiple electrical signals each of which has a different frequency” Born at claim 8 and Hofer discloses using coils for transmitting and receiving signals as discussed in claim 2.
The combination discussed above does not expressly disclose transmitting each of said signals from a single transmitter coil or individual transmitter coils as called for in the claims. 
However, these limitations would have been obvious to an ordinary skilled artisan. An ordinary skilled artisan would know the advantages and disadvantages of using a single col or double coils for transmitting two input signals. For example using single coil would reduce the number of needed coils but controlling of these signals in a single coil would be harder and using double coils would increase the number of needed coils but controlling of these signals would be much simpler. As such, an ordinary skilled artisan would know which one to choose for his particular project. 

Claims 14-15:   
    	14. 	The method of claim 1, wherein said step of transmitting two sinusoidal electromagnetic signals comprises creating analog sinusoidal electromagnetic signals using at least one digital-to-analog signal generator. 
15. 	The method of claim 14, wherein said two sinusoidal electromagnetic signals are created by two signal generators. 

As discussed above, Born discloses that there are a number of ways to apply transmitting input signals to the device under test such as conducted injection/pickup, radiated injection/pickup and current probe injection pickup, … (Born at col. 4:49 – 5:22) and as discussed in claims 11 and 12 above, one or two signal generators can be used to generated two sinusoidal signals to be used as input signals to the device under test. 

The combination of Born and Hofer discussed in claim 1 does not disclose using digital-to-analog (D/A) signal generator(s) to generate input signals. However, as obvious to an ordinary skilled artisan, generating a repetitive digital signal is much more accurate and simpler to control than generating an analog signal and using D/A convertor to covert back to analog signal is popular and implementing a required D/A converter is well-known and cost effective. In fact, off-the-shelf A/D and D/A converters are widely available in electronics industry and their circuitry structures have been taught in elementary electronics courses. 

It would have obvious to an ordinary skilled artisan to generate input signals using D/A signal generators to accurately control the frequency of the input signals.        

Claim 16:
The method of claim 1, wherein said step of analyzing said received response signal's fundamental and intermodulation frequencies comprises analyzing the first order fundamental and the third order intermodulation frequencies of said received response signal. 
Born discloses: “Generally, with corrosion in the current path, the third harmonic frequency (3f0) offers the most pronounced harmonic of the fundamental frequency signal. Born at col. 4:30-32.

Claim 17:
The method of claim 16, wherein said fundamental is F2 and said third order intermodulation frequencies are 2F1+F2 and F1+2F2. 
It is clear that if said fundamental is F2 then said third order intermodulation frequencies are 2F1+F2 and F1+2F2. 

Claims 18-19:
18.	The method of claim 16, wherein said step of analyzing the third order intermodulation frequencies comprises converting the amplitude of said third order intermodulation frequencies into decibels dB relative to the amplitude of said fundamental. 
    	19. 	The method of claim 18, wherein the strength of said third order intermodulation frequencies which have been converted into decibels dB is compared to the same measurement of brand new and end of service life austenitic steel reformer tubes, said comparison providing a qualitative measure of the health of said austenitic steel reformer tube. 
Born discloses: “For the invention to be effective, the harmonics of the fundamental frequency signal f0, generated by corroded metal-to-metal junction 310, must be distinguishable from the harmonics generated by signal generator 300 and spectrum analyzer 320. Thus the harmonics generated by corroded metal-to-metal junction 310 must be considerably higher than the noise developed at the same frequency by the test instrumentation. Measurements have demonstrated that the third harmonic (3 f0) generated by a corroded metal junction is approximately 36 dB below the level of the fundamental frequency signal (f0) applied to the junction. Thus the amplitude of the third harmonic generated in the test system must be substantially below this value.” Born at col. 5:34-46.
Thus, Born discloses that the step of analyzing the third order intermodulation frequencies is done in dB units. Because the purpose of the test is for detecting the corrosion in metal junctions, and determining if the device is still reliably functioned, it is clear that the test is for determining the service life of the device. As obvious to an ordinary skilled artisan, comparing the data of the device under test with the new one could predict the remaining life of the device under test. An ordinary skilled artisan would be motivated to do so to avoid the sudden failing of the device by replacing the old device with a new one when the test indicates that the near end-of-life of the old device.

Claims 21-22:
21.	The method of claim 1, wherein the plurality or spaced intervals are along a
length and circumference of the sample austenitic steel reformer tube.
	The recited limitation is discussed in claim 1 above.
22 	The method of claim 21, wherein the mapping is a 3-D mapping.
As discussed in claim 1 above, data are readily available for 3-D mapping. A POSITA would be motivated to do a 3D mapping when a need arises. Technique of plotting 3-D is also well-known. 


Allowable Subject Matter
 	Claims 5-10, 13 and 20 are allowable. 
Claim 5 is are allowable because the prior art of record fails to teach or make obvious the inclusion of the limitations that “wherein said step of converting said analog response signal to a digital response signal, using an analog to digital converter includes combining a multiple of samples into a single representative sample, the number of samples which are combined into said single representative sample being designated the sample size Ss.

Claim 6-10 are allowable for the same reason discussed in claim 5 because these claims depend from claim 5.

Claim 13 is allowable because the prior art of record fails to teach or make obvious the inclusion of the limitations that the transmitter coils have a larger diameter than the thickness of the sample tube to be tested. 

	Claim 20 is allowable because the prior art of record fails to teach or make obvious the inclusion of the limitations that the step of estimating the remaining service life of the austenitic steel reformer tube as a fraction of the present service life of the austenitic steel reformer tube by the following the recited formulas in the claim.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is 571-272-1748.  The examiner can normally be reached on Monday - Thursday, 7:00am – 5:00pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/			
Primary Examiner	
CRU, AU 3991
	
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991